Citation Nr: 1308826	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-43 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran had active service from July 1978 to November 1982 and from May 1986 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his October 2010 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  To date, the hearing has not been scheduled and there is no indication in the record that the Veteran has withdrawn his Travel Board hearing request.  Accordingly, the Board finds that there remains an outstanding request for a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in Waco, Texas.  A copy of the letter scheduling the Veteran for that hearing should be included in the Veteran's claims folder.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


